Opinion filed June 14, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-17-00178-CV
                                             ___________

    RNJRV ENTERPRISES, LLC D/B/A STAYBRIDGE SUITES,
                       Appellant
                                                     V.
                      SUN CITY WINNELSON CO., Appellee

                          On Appeal from the 161st District Court
                                   Ector County, Texas
                          Trial Court Cause No. B-16-12-1193-CV

                           MEMORANDUM OPINION
        Appellant has filed in this court a motion to dismiss this appeal. According
to the motion, the parties have entered into “a settlement agreement disposing of all
matters in controversy between RNJRV and Sun City.”                                In accordance with
Appellant’s request, we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


June 14, 2018                                                               PER CURIAM
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.